Citation Nr: 1550618	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-04 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an evaluation in excess of 20 percent for residuals of a shell fragment wound of the left chest with retained foreign bodies and pleurisy.
 
3.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right lower leg.
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  

In March 2015, the case was remanded for a Travel Board hearing, which was held in September 2015.  A transcript of that hearing has been associated with the VBMS e-folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Unfortunately, the Veteran's claims must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.

In a statement received in January 2014, a VA physician reported that the Veteran was receiving medical care from the Long Beach VA facility.  Also, at his hearing, the Veteran reported that he was receiving medical care at VA facilities in Long Beach and La Jolla, California.  Accordingly, the Veteran's complete VA treatment records must be obtained.

The Veteran's service-connected disabilities must be reexamined to reassess their severity.  During the pendency of the appeal, the Veteran was last afforded VA examinations in 2011.  Initially, this raises the possibility of the need for a more current examination.  The mere passage of time alone does not trigger the need for a new examination; however, the Veteran's testimony and other evidence appear to suggest a worsening of the service-connected disabilities. 

Finally, the Veteran has raised claims for service connection for a skin disorder including skin cancer, hypertension, a prostate disorder, and heart disease, all as due to in-service exposure to Agent Orange.  See Written statement dated December 3, 2013; Transcript of hearing before the Board, dated September 16, 2015; and VA Form 21-4138, dated November 9, 2015.  As the issue of entitlement to TDIU is dependent on the outcome of these claims, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the service connection claims must be adjudicated on remand.  


Accordingly, the case is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claims for service connection for a skin disorder including skin cancer, hypertension, a prostate disorder, and heart disease, all as due to in-service exposure to Agent Orange.  The Veteran should be notified of this decision(s) and of his appellate rights.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Long Beach and La Jolla, California, VA treatment facilities, dated since April 2009. 
 
3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQ) should be completed.

 4.  Schedule the Veteran for an appropriate VA examination(s) to determine the severity of his residuals of a shell fragment wound of the left chest with retained foreign bodies and pleurisy.  

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.  

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.

The examiner(s) should identify, and discuss the severity of, all residuals attributable to the Veteran's shell fragment wound of the left chest with retained foreign bodies and pleurisy, to include any scars, muscle, and pulmonary residuals, etc.

5.  Schedule the Veteran for an appropriate VA examination(s) to determine the severity of his residuals of a shell fragment wound of the right lower leg.   

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.

The examiner(s) should identify, and discuss the severity of, all residuals attributable to the Veteran's shell fragment wound of the right lower leg, to include any scars, muscle, neurological (i.e., reflex sympathetic dystrophy), and orthopedic residuals (i.e., of the knee and/or ankle), etc.

6.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, residuals of a shell fragment wound of the right lower leg, residuals of a shell fragment wound of the left chest with retained foreign bodies and pleurisy, and any pending disabilities for which service connection is granted on remand) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

7.  Finally, readjudicate the claims on appeal, with application of all appropriate laws, regulations and case law, including Esteban v. Brown, 6 Vet. App. 259 (1994), and the appropriateness of any separate ratings for the shell fragment wound residuals of the right lower leg and of the left chest with retained foreign bodies and pleurisy.  If the decision with respect to any issue on appeal remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

